DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6, 8, 10, 12, 16, 17 are objected to because of the following informalities: Please delete the word ‘about’ from these claims. The use of the phrase ‘at least’ and the ranges already encompass broad approximations and the use of the word ‘about’ makes the claims indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen, JR. et al. (US2005/0055973).
For claim 1, Hagen, JR. et al. discloses A building wall (fig. 9D) comprising: an exterior surface (16) and an interior surface (18), the exterior surface facing the exterior of the building and the interior surface facing an interior room of the building, the wall having a total wall thermal resistance between the exterior surface and the interior surface; a structural member (22) positioned between the exterior surface and the interior surface, the structural member configured to bear at least a portion of a vertical load of the wall: and an insulated composite wall panel (18, 32) positioned between the structural member and the interior surface, the insulated composite wall panel comprising: a skin layer comprising glass fibers ([0087] fiberglass); and a cellulose fiber insulation board   attached with a resin [0139] to a first surface of the skin layer, the cellulose fiber insulation board having a thermal resistance; wherein the thermal resistance of the cellulose fiber insulation board comprises the greatest component of the total wall thermal resistance (inherent).
For claim 2, Hagen, JR. et al. discloses that a second surface of the skin layer forms the interior surface of the wall (18).
For claim 3, Hagen, JR. et al. discloses that the insulated composite wall panel is attached to the structural member (fig. 9D, 18, 32, 22).
For claim 10, Hagen, JR. et al. discloses that the cellulose fiber insulation board has a thermal resistance of at least 2.5 F.ft2.h/BTU per inch of thickness of the board [0165].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11, 12-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, JR. et al. (US2005/0055973) in view of Porter et al. (US2005/0009428).
For claim 4, Hagen, JR. et al. does not disclose that the glass fibers comprise at least 50% by weight of the skin layer.
Porter et al. discloses a building wall (fig. 6) comprising an insulated composite wall panel having a skin layer (fig. 1, 10) comprising glass fibers, wherein the glass fibers comprise at least 50% by weight of the skin layer ([0083] the layer 10 is made of 100% glass fibers).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the skin layer of Hagen, JR. et al. comprise at least 50% by weight glass fibers as made obvious by Porter et al. to increase the insulation abilities of the skin layer.
For claim 5, the combination discloses that the skin layer has a tensile strength of at least 50 MPa (Porter et al. [0083]).
For claim 6, the combination discloses that the skin layer has a modulus of elasticity of at least 3 GPa (Porter et al. [0083]).
For claim 7, the combination discloses that the skin layer comprises a fire-retardant material (Porter et al. [0085]).
For claim 8, the combination discloses that the skin layer thickness is about 1/16 inch (Porter et al. [0083]).
For claim 11, it would be obvious to make the cellulose fiber insulation board have a thickness between 1-6 inches since this merely involves changing the value of disclosed elements to get predictable and expected results like increased strength and insulation.
For claim 12, Hagen, JR. et al. discloses an insulated composite wall panel (fig. 9D) comprising a skin layer (18) comprising glass fibers ([0087] fiberglass), and a cellulose fiber insulation board [0101] attached with a resin [0139] to a surface of the skin layer.
Hagen, JR. et al. does not disclose that the glass fibers comprise at least 50% by weight of the skin layer, the skin layer having a tensile strength of at least 50MPa and a modulus of elasticity of at least 3GPa.
Porter et al. discloses a building wall (fig. 6) comprising an insulated composite wall panel having a skin layer (fig. 1, 10) comprising glass fibers, wherein the glass fibers comprise at least 50% by weight of the skin layer ([0083] the layer/mesh 10 is made of 100% glass fibers), the skin layer has a tensile strength of at least 50 MPa [0083] and the skin layer has a modulus of elasticity of at least 3 GPa [0083].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the skin layer of Hagen, JR. et al. comprise at least 50% by weight glass fibers, the skin layer has a tensile strength of at least 50 MPa and the skin layer has a modulus of elasticity of at least 3 GPa as made obvious by Porter et al. to increase the insulation abilities of the skin layer.
For claim 13, the combination discloses that the skin layer comprises a fire-retardant material (Porter et al. [0085]).
For claim 14, the combination discloses that the skin layer thickness is about 1/16 inch (Porter et al. [0083]).
For claim 16, the combination discloses that the cellulose fiber insulation board has a thermal resistance of at least 2.5 F.ft2.h/BTU per inch of thickness of the board (Hagen, JR. et al. [0165].
For claim 17, it would be obvious to make the cellulose fiber insulation board have a thickness between 1-6 inches since this merely involves changing the value of disclosed elements to get predictable and expected results like increased strength and insulation.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hagen, JR. et al. (US2005/0055973) in view of Noble et al. (US Patent No. 5,876,835).
For claim 9, Hagen, JR. et al. does not disclose that the cellulose fiber insulation board comprises palm fibers.
Noble et al. discloses a wall panel (fig. 3) having a cellulose fiber insulation board made of palm fibers (col. 3 lines 20-22).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the cellulose fiber insulation board of Hagen, JR. et al. of palm fibers as made obvious by Noble et al. to conserve and recycle natural resources. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hagen, JR. et al. (US2005/0055973) in view of Porter et al. (US2005/0009428) as set forth in the rejection of claim 12, and further in view of Noble et al. (US Patent No. 5,876,835).
For claim 15, the combination does not disclose that the cellulose fiber insulation board comprises palm fibers.
Noble et al. discloses a wall panel (fig. 3) having a cellulose fiber insulation board made of palm fibers (col. 3 lines 20-22).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the cellulose fiber insulation board of Hagen, JR. et al. of palm fibers as made obvious by Noble et al. to conserve and recycle natural resources. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633